Motion for reargument denied, without costs. Motion for leave to appeal to the Court of Appeals denied. Motion to resettle order granted to the extent of amending the decision of this court handed down on April 6, 1942 [ante, p. 721], to read as follows: Reargument granted and upon reargument the order is reversed on the law, without costs, and the motion is granted, without costs, and without prejudice to plaintiff pursuing any steps he may be advised to take. (Cohen v. Dana, 287 N. Y. 405.) Defendants’ time to answer the complaint or otherwise move with respect thereto is extended until twenty days after the corporation shall have been joined as a party defendant, or until twenty days after the making of an order excusing such joinder after an ineffectual, bom fide effort shall have been made to bring in such defendant, if there be a sufficient showing to warrant such an order. Lazansky, P. J., Carswell, Johnston, Taylor and Close, JJ., eonem\